         Case 8:19-cr-00061-JVS Document 226 Filed 07/29/20 Page 1 of 2 Page ID #:3590

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                       Date     July 29, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                         Not Present                               Not Present
            Deputy Clerk                       Court Reporter/Recorder                 Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond      Attorneys for Defendants:     Present App. Ret.

Michael John Avenatti                              NOT          X      Dean Steward                      NOT           X



 Proceedings:        [IN CHAMBERS] Minute Order re Ex Parte Applications


             In response to the parties’ recent ex parte applications (Docket Nos. 218, 220), the
Court takes the following actions:

             1. The Court strikes without prejudice that portion of the Government’s
Consolidated Position at Docket No. 217 dealing with continued bail for defendant Michael
John Avenatti (“Avenatti”). The request for relief is not properly raised in an opposition to a
different motion. Moreover, the Court would be better informed after the Court rules on the
privilege motion regarding the Probation and Pretrial Services’ Report regarding its inspection
of the computer devices at Avenatti’s current place of residence. (See Docket No. 207.) A
motion regarding bail may be filed within seven days after the Court issues its privilege ruling.

                     2. The Government’s application for an over length brief is denied as moot.

             3. Avenatti shall file any reply to the privilege issues raised in the Government’s
Consolidated Position no later than August 3, 2020. If the Court determines that a hearing is
warranted, a video hearing will be scheduled promptly.

             4. Avenatti’s application for a briefing schedule is denied as moot in light of the
above. Avenatti is admonished to comply with Local Rule 7-19 when presenting an ex parte
application.

CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                     Page 1 of 2
         Case 8:19-cr-00061-JVS Document 226 Filed 07/29/20 Page 2 of 2 Page ID #:3591

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                  CRIMINAL MINUTES - GENERAL




                                                                                       :

                                                      Initials of Deputy Clerk   lmb




CR-11 (10/08)                        CRIMINAL MINUTES - GENERAL                            Page 2 of 2
